Citation Nr: 0830696	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  03-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals, excision of ganglion cyst, medial dorsal aspect, 
left foot.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from March 1972 to May 2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.    

In February 2005, the RO in Houston, Texas certified the 
veteran's appeal to the Board for appellate review.  In May 
2005 and January 2007, the Board remanded this claim to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.

The report of VA examination conducted in January 2008, which 
notes a left foot bunion deformity with associated 
osteoarthritis, in conjunction with the veteran's service 
medical records, which note in-service complaints of left 
great toe pain, raise a claim of entitlement to service 
connection for a left great toe disability.  The Board refers 
this matter to the RO for appropriate action. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim.  

2.  A one and a half centimeter, well-healed scar is the sole 
residual of the ganglion cyst that was excised from the 
veteran's left foot.

3.  The veteran's left foot disability picture is not so 
exceptional or unusual with related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
evaluation for residuals, excision of ganglion cyst, medial 
dorsal aspect, left foot, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.10, 4.118, Diagnostic Codes 7801-7805, 7819 (2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  VA then 
published the regulations implementing the VCAA.  
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007)).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  It must also 
explain to the veteran how it determines the appropriate 
rating to assign a disability.  Id. at 486.  

In this case, the RO provided the veteran VCAA notice on his 
claim by letters dated August 2005 and October 2007, after 
the RO initially decided that claim in a rating decision 
dated September 2002.  The timing of this notice does not 
reflect compliance with the requirements of the law as found 
by the Court in Pelegrini II; however, this timing defect 
constitutes harmless error.  

First, as explained below, the notice letters satisfy the 
content requirements of the VCAA.  Second, in Pelegrini II, 
the Court recognized the need for, and the validity of, 
notification sent after the initial decision in cases where 
such notice was not mandated until after that initial 
decision had been made.  Although, in this case, the VCAA was 
already in effect at the time the RO initially decided the 
veteran's claims, the only way that VA could now provide 
notice prior to initial adjudication would be to vacate all 
prior adjudications and to nullify the notice of disagreement 
and substantive appeal that the veteran filed to perfect his 
appeal to the Board.  This would be an absurd result, forcing 
the veteran to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing deference to the RO's prior decision.  As such, the 
veteran is in no way prejudiced by having been provided 
notice after the initial decision.  Rather, the RO afforded 
him the appropriate opportunity to identify or submit 
additional evidence prior to the RO's subsequent adjudication 
of his claims and the Board's consideration of his appeal.  
With regard to the duty to notify, the VCAA simply requires 
that VA give the claimant an opportunity to submit 
information and evidence in support of his claim.  Once this 
has been accomplished, all due process concerns are 
satisfied.  Bernard, 4 Vet. App. at 384; Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2007). 

The content of the VCAA notice letters also reflects 
compliance with pertinent regulatory provisions and the case 
law noted above.  In the letters, the RO acknowledged the 
claim being decided, notified the veteran of the evidence 
needed to substantiate that claim, identified the type of 
evidence that would best do so, informed him of VA's duty to 
assist, and indicated that it was developing his claim 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claim and the evidence 
it was responsible for securing.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his treatment 
records if he wished VA to obtain such records on his behalf.  
The RO also advised the veteran to identify or send directly 
to VA all pertinent evidence, including that which was 
requested.    



B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the veteran identified as being pertinent to his claim, 
including service medical records and post-service treatment 
records.  The veteran does not now claim that there is 
outstanding evidence for the RO to secure in support of this 
appeal.  The RO also conducted medical inquiry in an effort 
to substantiate the veteran's claim by affording him VA 
examinations, during which examiners addressed the severity 
of the veteran's left foot disability.  Since then, the 
veteran has not asserted that the reports of these 
examinations are inadequate to decide his claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant).  

II.  Analysis of Claim

The veteran claims entitlement to a higher initial evaluation 
for residuals of an excised cyst on the left foot.  According 
to written statements he submitted during the course of this 
appeal and his hearing testimony, presented in May 2008, 
since the cyst was excised, the veteran has had difficulty 
bending his left great toe and wearing a shoe on his left 
foot secondary to a protrusion of the bone.  As well, he has 
occasionally (twice during a six-month period) experienced 
left foot swelling and pain.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  
Otherwise, in claims for increases, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such 
symptoms warrant different evaluations, staged evaluations 
may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505, 
509-10 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. §§ 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995) (holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The RO has evaluated residuals of the excised cyst in the 
veteran's left foot as zero (0) percent disabling pursuant to 
Diagnostic Codes (DCs) 7819-7802.  DC 7819 provides that 
benign skin neoplasms are to be rated as disfigurement of the 
head, face or neck (DC 7800), scars (DCs 7801-7805), or 
impairment of function.  38 C.F.R. § 4.71a, DC 7819 (2007).  

Effective August 30, 2002, VA revised the criteria for rating 
disabilities under DCs 7800-7805.  67 Fed. Reg. 49,590 (July 
31, 2002).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  For the period prior to the effective date of the 
revision, however, the Board must apply the former version of 
the regulation.  VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. 
Reg. 33,422 (2000).

Prior to August 30, 2002, scars disfiguring the head, face or 
neck were to be rated under DC 7800.  Under that code, a 0 
percent evaluation was assignable for slight scars 
disfiguring the head, face or neck.  A 10 percent evaluation 
was assignable for moderate, disfiguring scars.  A 30 percent 
evaluation was assignable for severe, disfiguring scars, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips or auricles.  38 C.F.R. § 4.118, DC 7800 
(2001).  

Scars that were not disfiguring or the result of burns were 
to be rated under DCs 7803 to 7805.  Under DC 7803, a 10 
percent evaluation was assignable for scars, superficial, 
poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118, DC 7803 (2001).  Under DC 7804, a 10 percent 
evaluation was assignable for scars that were superficial, 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, DC 7804 (2001).  The 10 percent evaluation was to be 
assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  38 C.F.R. § 4.118, DC 7804, Note 
(2001).  Under DC 7805, other types of scars were to be rated 
based on limitation of function of the part affected.  38 
C.F.R. 
§ 4.118, DC 7804 (2001).

As of August 30, 2002, disfigurement of the head, face or 
neck is to be rated under DC 7800.  Under DC 7800, a 10 
percent evaluation is assignable when one characteristic of 
disfigurement appears.  A 30 percent evaluation is assignable 
when there is visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).  

The eight characteristics of disfigurement include: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour 
or scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm).  38 C.F.R. § 4.118, DC 7800, Note 
(1) (2007).

Scars, other than of the head, face, or neck, which are deep 
or cause limited motion, are to be rated under DC 7801.  DC 
7801 provides that a 10 percent evaluation is assignable for 
such scars when the area or areas exceed 6 square inches (39 
sq. cm.).  A 20 percent evaluation is assignable when the 
area or areas exceed 12 square inches (77 sq. cm.).  38 
C.F.R. § 4.118, DC 7801 (2007).  Scars in widely separated 
areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
§ 4.25 of this part.  A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, 
Note (1), (2) (2007).

Scars, other than of the head, face, or neck, which are 
superficial and do not cause limited motion, are to be rated 
under DC 7802.  DC 7802 provides that a 10 percent evaluation 
is assignable for area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2007).  Scars 
in widely separated areas, as on two or more extremities or 
on anterior and posterior surfaces of extremities or trunk, 
will be separately rated and combined in accordance with § 
4.25 of this part.  A superficial scar is one not associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 
7802, Note (1), (2) (2007).

Under DC 7803, a 10 percent evaluation is assignable for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
DC 7803 (2007).  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, 
Note (1), (2) (2007).

Under DC 7804, a 10 percent evaluation is assignable for 
scars that are superficial and painful on examination.  38 
C.F.R. § 4.118, DC 7804 (2007).  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  (See § 4.68 of this part on the amputation 
rule.)  38 C.F.R. § 4.118, DC 7804, Note (2) (2007).  

Other types of scars are to be rated based on limitation of 
function of affected part. 38 C.F.R. § 4.118, DC 7805 (2007).

Also applicable to this claim is DC 5003.  DC 5003 provides 
that degenerative arthritis established by x-ray findings is 
to be evaluated on the basis of limitation of motion under 
the appropriate DC for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, an evaluation of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is assignable for x-ray 
evidence of involvement of arthritis of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent 
evaluation is assignable for x-ray evidence of involvement of 
arthritis of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating episodes.  38 C.F.R. § 
4.71a, DC 5003 (2007).  

Based on the reasoning that follows, the evidence establishes 
that the veteran's left foot disability picture does not more 
nearly approximate the criteria for an initial compensable 
evaluation under any applicable DC, former or revised, during 
any period of time at issue in this appeal.    

During service, in July 1985, the veteran underwent excision 
of a ganglion cyst in his left foot after complaining of an 
uncomfortable knot that was causing pain and interfering with 
his ability to walk.  Thereafter, his physician issued him 
crutches and the veteran reported no residuals of the 
excision.  In November 2001, he reported a painful left great 
toe, which the examiner did not relate to the excised cyst.  
Rather he attributed it to gout and arthralgia, which x-rays 
subsequently failed to confirm.  In January 2002, while the 
veteran was still serving on active duty, he underwent a VA 
examination.  During this examination, the veteran reported 
left great toe soreness and inflexibility.  The examiner did 
not objectively confirm these symptoms, instead finding that 
the veteran had no residuals of the left foot surgery.  

Since then, the veteran has undergone additional VA 
examinations.  During one such examination, conducted in 
January 2006, the veteran reported stiffness and soreness in 
his great left toe after wearing shoes and pain that worsens 
when walking and standing.  The examiner noted a well-healed 
1.5 centimeter scar at the site of the excision and no 
tenderness, redness, heat, fatigability, lack of endurance, 
hypertrophy, or evidence of a recurrent cyst.  He also noted 
hallux valgus of the left great toe with dorsiflexion or an 
angle of 15 degrees and decreased range of motion of that toe 
with rigidity and tenderness.  X-rays of that toe showed 
degenerative changes.  Based on these findings, the examiner 
diagnosed minimal residuals of the excised left foot cyst. 

Due to the unclear nature of the examiner's January 2006 
findings, the Board requested the RO to afford the veteran 
another examination for the purpose of obtaining a medical 
opinion on the question of whether the degenerative changes 
in the veteran's great left toe resulted from the excised 
cyst.  In January 2008, the veteran underwent such an 
examination, during which a VA podiatrist opined that the 
veteran had no abnormal scar or any other sequela secondary 
to the ganglion cyst excision.  He explained that the mild 
left great toe osteoarthritis from which the veteran suffered 
was associated with his left foot bunion deformity.  He 
further found that the osteoarthritis more likely than not 
represented normal course for this clinical problem without 
relationship to the veteran's military service and associated 
activities and "least likely" (presumably meaning "less 
likely") than not aggravated by the cyst excision.   

In light of the examiner's January 2008 opinion, the Board 
finds that, other than a well-healed 1.5 centimeter scar, the 
veteran experiences no residuals of the ganglion cyst that 
was excised from his left foot.  This scar, however, is not 
sufficiently large to warrant the assignment of an initial 
compensable evaluation under any DC governing ratings of 
scars.    

In an exceptional case, a higher initial evaluation is 
available on an extraschedular basis.  In this case, however, 
there is no indication of record that the schedular criteria 
are inadequate to evaluate the veteran's left foot 
disability.  The veteran does not assert, and the medical 
evidence does not establish, that this disability, alone, 
causes marked interference with the veteran's employment, or 
necessitates frequent periods of hospitalization.  The Board 
thus finds that the veteran's claim for a higher initial 
evaluation does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is therefore 
not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2007).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded a higher 
initial evaluation in the future should his left foot 
disability picture change.  See 38 C.F.R. § 4.1.  At present, 
however, an initial noncompensable evaluation is the most 
appropriate given the medical evidence of record.

Based on the previously noted findings, the Board concludes 
that the criteria for entitlement to a higher initial 
evaluation for a left foot disability are not met.  In 
reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2007).  The Board also considered the applicability of 
the benefit-of-the-doubt doctrine, but there is not an 
approximate balance of positive and negative evidence of 
record.  The doctrine is thus inapplicable.  As a 
preponderance of the evidence is against this claim, such 
claim must be denied.


ORDER

An initial compensable evaluation for residuals, excision of 
ganglion cyst, medial dorsal aspect, left foot, is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


